423 U.S. 1027
96 S.Ct. 557
46 L.Ed.2d 401
NEBRASKA PRESS ASSOCIATION et al., petitioners,v.Hugh STUART, Judge, District Court of Lincoln  County, Nebraska, et al.
No. 75-817.
Supreme Court of the United States
December 12, 1975

Motion of Nebraska Press Association et al. for leave to treat their application as a petition for writ of certiorari having been heretofore granted, it is ordered:
1. Petition for writ of certiorari to the Supreme Court of      Nebraska granted;
2. Motion to expedite denied. Mr. Justice BRENNAN, Mr.      Justice STEWART, and Mr. Justice MARSHALL would grant motion.


1
3. Application for stay denied. Mr. Justice BRENNAN, Mr.      Justice STEWART, and Mr. Justice MARSHALL would grant      application. Mr. Justice WHITE would stay judgment of the      Nebraska Supreme Court to the extent that its order forbade      the publication of information disclosed in public at the      preliminary hearing in the criminal case out of which this      case arose. In this respect, he is in disagreement with the      Court's actions in this case today. He joins the Court in      granting the petition for writ of certiorari and in ordering      plenary consideration of this case, which as he understands      it raises issues broader than the power of the State to      enjoin the publication of facts disclosed at a public hearing      in a State court. Being convinced that these questions should      be decided only after adequate briefing and argument and      ample time for mature consideration, he is in agreement that      we should not attempt to hear and decide this case prior to      the beginning of the criminal trial in early January.


2
4. Petitioners Nebraska Press Association et al., are invited      to file an amended petition for certiorari on or before      December 30, 1975. Responses may be made in accord with the      Court's Rules.